DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 40 recites “the device is pivotally arranged so that pivotation towards the transfer roller … is caused by biasing means”, which does invoke 35 U.S.C. 112(f).  In this particular case, the term “biasing means” is a generic placeholder to perform the pivotation of the device.  To further prosecution, the Examiner will examine the recitation as “one or more springs biasing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-46, 52, and 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites “A machine comprising … a wiper blade extending along at least a portion of the longitudinal opening … and further comprising only one wiper blade arranged at a lower edge of the longitudinal opening”.  The underlined portion is unclear because it appears to claim two wiper blades as opposed to a single wiper blade.  Thus, it is suggested that Applicant amend the claim to clarify whether there is a single (or more) wiper blade for whole machine.  To further prosecution, the Examiner will examine the underlined portion of “only one wiper blade” is a further limitation of “a wiper blade”, which aligned with FIG. 5-7 on the Drawings of the instant invention.  The remaining claims, 46, 52, and 54-55 are rejected because they inherit the indefiniteness from the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 22, 25-27, 30-31, 35, 37, and 40-58 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication 2012/0304878 A1; hereinafter Zhang) in view of Andersson et al. (US Publication 2014/0230672; hereinafter Andersson).
With regards to claim 22, Zhang teaches a machine (FIG. 5-7) comprising 
a transfer roller (230) and 
a fluid distribution device (including 210) for applying a fluid (740; FIG. 10) onto the transfer roller (230; FIG. 5-7), the fluid distribution device comprising 
an elongated chamber (“cavity”; [0031]) extending in an axial direction (FIG. 5-7), 
at least one inlet (814; FIG. 11) for letting a fluid into the chamber ([0043]), 
a longitudinal opening (opening of cavity facing the roller 230) extending in the axial direction and adapted to face the transfer roller when the device is in use so as to allow fluid to exit the chamber and contact the transfer roller (FIG. 5-7 and 10-11), and 
a wiper blade (340) extending along at least a portion of the longitudinal opening, in the axial direction, the chamber having two axial ends (where the seals 320A and 320B are located; FIG. 6); 
 (where 320A and 320B are located; FIG. 6), a wall (surface of 320A and 320B), wherein the wall has a wall surface (surface of 320A and 320B facing 230; FIG. 6) arranged to face the transfer roller (230) when the device is in use, the wall being dimensioned so that the wall surface will be distanced from the transfer roller when the device is in use, so as to allow fluid to exit the chamber via a gap between the wall surface and the transfer roller ([0034]), 
wherein no friction seal elements arranged to contact the transfer roller are provided to close the chamber at the axial ends thereof (FIG. 6, [0034]), and 
the device comprises only one wiper blade (340; FIG. 6), the wiper blade being arranged at a lower edge of the longitudinal opening, the transfer roller being arranged to rotate in a direction such that a surface of the transfer roller facing the longitudinal opening moves downwards during rotation of the transfer roller and the wiper blade is configured to remove excess fluid received by the transfer roller via the opening during rotation of the transfer roller ([0041], FIG. 10).
However, Zhang is silent regarding the wall separating the chamber from a cavity, wherein the wall has a wall surface arranged to face the transfer roller when the device is in use, the wall being dimensioned so that the wall surface will be distanced from the transfer roller when the device is in use, so as to allow fluid to exit the chamber via a gap between the wall surface and the transfer roller, wherein the cavity is configured to receive the fluid that exits the chamber through the gap and is configured to lead the fluid towards a drain outlet, and whereby the drain outlet is connected to and extends from the cavity, the drain outlet being configured to receive the fluid entering the cavity from the chamber, such that the fluid is drained through the drain outlet and recirculated.
Andersson teaches end seals includes a wall (end wall 8) separating the chamber from a cavity (space defined by inner and outer end wall 8a, 8b; FIG. 3-4; [0045-0048]), wherein the wall has a wall surface arranged to face the transfer roller when the device is in use (see FIG. 2, feature 8 is facing roll 1), the wall being dimensioned so that the wall surface will be distanced from the transfer roller when the device is in use ([0042]; FIG. 2), so as to allow fluid to exit the chamber via a gap between the wall surface and the transfer roller ([0049]), wherein the cavity is configured to receive the fluid that exits the chamber through the gap and is configured to lead the fluid towards a drain outlet (18; [0047-0048]), and whereby the drain outlet is connected to and extends from the cavity, the drain outlet being configured to receive the fluid entering the cavity from the chamber, such that the fluid is drained through the drain outlet and recirculated ([0047]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ends of the elongated chamber as taught by Zhang to accommodate the end seals (FIG. 3-4) as taught by Andersson to keep the ends of the roller clean and prevent liquid spattering ([0047]; Andersson). 
With regards to claim 25, Zhang, as modified by Andersson, teaches the machine of claim 22.  However, Zhang, as modified by Andersson, is silent regarding wherein the wall surface has a width of at least 20 mm in the axial direction.
It has been held that a mere change in size does not patentably distinguish over the prior art. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this particular case, the only difference between the device of Zhang, as modified by Andersson, and the claims was a recitation of relative dimensions of the width of the wall surface.  It is noted that a width of the wall 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to scale the width of the wall surface of Zhang, as modified by Andersson, including the width as claimed to seal the ends of the ink chamber as originally intended by Zhang, as modified by Andersson.  
With regards to claim 26, Zhang, as modified by Andersson, teaches (citations to Andersson) the machine of claim 22, wherein the wall surface comprises at least one portion substantially shaped as an arc of a circle (see surface of 80a/80b; FIG. 2 and 4), in a plane perpendicular to the axial direction.
With regards to claim 27, Zhang, as modified by Andersson, teaches (citations to Andersson) the machine of claim 26, wherein the portion of the wall surface substantially shaped as an arc of a circle is shaped so as to substantially match the transfer roller when the device is in use (FIG. 1-2), so that, along at least part of the portion substantially shaped as an arc of a circle, the wall surface (front edges 80a, 80b) will be spaced from a surface of the transfer roller by a gap having a size in a radial direction ([0034]), wherein the size of the gap in the radial direction is more than 0.5 mm and less than 20 mm ([0018, 0034]).
With regards to claim 30, Zhang, as modified by Andersson, teaches the machine of claim 22, wherein the chamber (cavity of 210; FIG. 5-7 and 10-11; Zhang) is embodied in a beam member, and wherein the walls (8a,8b of Andersson) are integral parts of said beam member (see FIG. 6 of Zhang, the end seals are parts of the chamber for holding fluids 740 therein (FIG. 10)).
With regards to claim 31, Zhang, as modified by Andersson, teaches the device of claim 22.  However, Zhang, as modified by Andersson, is silent regarding wherein the walls are of the same material as a body in which the chamber is formed.
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  In this particular case, making the walls and the beam member to be a one piece construction instead of the structure disclosed in Zhang, as modified by Andersson, would be a matter of obvious engineering choice.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the beam member (210 of Zhang) and the end walls (8 of Andersson) as taught by Zhang, as modified by Andersson, into a one piece construction depending on engineering choice.  Thus, the modification of Zhang, as modified by Andersson, would result in the walls are of the same material as a body in which the chamber is formed.
With regards to claim 35, Zhang, as modified by Andersson, teaches (citations to Andersson unless specified otherwise) the device of claim 22, wherein the gap has a lowermost point (the point where the blade 340 of Zhang meets the roller 230 (Zhang; FIG. 6) and wall 8 (Andersson; FIG. 2)), and wherein the cavity (space between wall 8a, 8b) has a bottom portion (FIG. 3), said bottom portion being arranged at a level below the lowermost point of the gap (see FIG. 3, the bottom of the spacing between wall 8a, 8b (i.e. located at 18) is located below the blade), at least one drain opening (outlet 18) being present in said bottom portion (FIG. 2-3), and wherein the cavity has an end wall (outer end wall 8b) defining an axial end of the cavity ([0044]), said end wall being arranged not to contact the transfer roller when the device is in use ([0049]).
However, Zhang, as modified by Andersson, is silent regarding said bottom portion being arranged at a level of at least 10 mm below the lowermost point of the gap.
However, it has been held that a simple change in shape is an alteration that would have been obvious to one of ordinary skill in the art {the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)}.  In this particular case, changing the shape/dimension of the elongated chamber would have been obvious to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the dimension of the elongated chamber as taught by Zhang, as modified by Andersson, such that the bottom portion is at least 10 mm below the lowermost point of the gap (hence the cavity would assume the same dimension covering the ends of the elongated chamber) with reasonable expectation of holding ink as originally intended.
With regards to claim 37, Zhang, as modified by Andersson, teaches (citations to Zhang) the machine according to claim 22, wherein the gap (gap between 210 and 230; FIG. 6) has a size in the radial direction of the transfer roller, and wherein the device is pivotally arranged (on frame 450; FIG. 7, [0035]) so that when the machine is being used, the device will pivot (0036]) towards the transfer roller (230) due to a reduction of the size of the wiper blade due to wear, so that the size of the gap will decrease during use as a result of the reduction of the size of the wiper blade.
With regards to claim 40, Zhang, as modified by Andersson, teaches (citations to Zhang) the machine according to claim 37, wherein the device is pivotally arranged so that pivotation towards the transfer roller due to reduction of the size of the wiper blade is caused by biasing means (452; [0036])
With regards to claim 41, Zhang, as modified by Andersson, teaches (citations to Zhang unless specified otherwise) a method of operating a machine according to claim 22, including the following steps:
placing the device in relation to a transfer roller so that the longitudinal opening faces the transfer roller (FIG. 5-7 and 10-11); and
circulating a fluid by pumping the fluid into the chamber ([0043]) and causing part of the fluid to enter the gaps between the wall surfaces and the transfer roller ([0034] of Zhang), so that ([0044, 0049] of Andersson),
rotating the transfer roller in a direction such that a surface of the transfer roller facing the longitudinal opening moves downwards during rotation of the transfer roller and the wiper blade removes excess fluid received by the transfer roller via the opening while rotating the transfer roller (FIG. 10; Zhang),
receiving the fluid that exits the chamber through each gap in the respective cavity, and each respective cavity leads the fluid towards a drain outlet (18) that is connected to and extends from the cavity ([0047-0049]; Andersson), and 
draining the fluid through the drain outlet and recirculating the fluid ([0047]; Andersson).
With regards to claim 42, Zhang, as modified by Andersson, teaches (citations to Zhang) a method of operating a machine according to claim 37, including the following steps:
placing the device in relation to a transfer roller so that the longitudinal opening faces the transfer roller (FIG. 5-7 and 10-11); and
circulating a fluid by pumping the fluid into the chamber ([0043]) and causing part of the fluid to enter the gaps between the wall surfaces and the transfer roller ([0034] of Zhang), so that the walls act as partial axial end closures of the chamber, and so that fluid exits the chamber through the gaps ([0044, 0049] of Andersson); and
pivoting the device (with 452) towards the transfer roller compensating for a reduction of the size of the wiper blade due to wear ([0036]),
rotating the transfer roller in a direction such that a surface of the transfer roller facing the longitudinal opening moves downwards during rotation of the transfer roller and the wiper blade removes excess fluid received by the transfer roller via the opening while rotating the transfer roller (FIG. 10; Zhang),
(18) that is connected to and extends from the cavity ([0047-0049]; Andersson), and 
draining the fluid through the drain outlet and recirculating the fluid ([0047]; Andersson).
With regards to claim 43, Zhang, as modified by Andersson, teaches the machine of claim 22.  However, Zhang, as modified by Andersson, is silent regarding wherein the wall surface has a width of at least 10 mm in the axial direction.
It has been held that a mere change in size does not patentably distinguish over the prior art. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this particular case, the only difference between the wall of Andersson and the claim was a recitation of relative dimensions of the width of the wall surface.  It is noted that a width of the wall surface having the claimed relative dimensions would not perform differently than the wall surface having the width as claimed of Andersson.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to scale the width of the wall surface of Andersson including the width as claimed to seal the ends of the ink chamber as originally intended by Zhang, as modified by Andersson.
With regards to claim 44, Zhang, as modified by Andersson, teaches the machine of claim 22, wherein the wall surface has a width of at least 5 mm in the axial direction ([0049]; Andersson).
With regards to claim 45, Zhang teaches a machine (FIG. 5-7) comprising 
a transfer roller (230) and 
a fluid distribution device (including 210) for applying a fluid (740; FIG. 10) onto the transfer roller (230; FIG. 5-7), the fluid distribution device comprising 
an elongated chamber (“cavity”; [0031]) extending in an axial direction (FIG. 5-7), 
at least one inlet (814; FIG. 11) for letting a fluid into the chamber ([0043]), 
a longitudinal opening (opening of cavity facing the roller 230) extending in the axial direction and adapted to face the transfer roller when the device is in use so as to allow fluid to exit the chamber and contact the transfer roller (FIG. 5-7 and 10-11), and 
a wiper blade (340) extending along at least a portion of the longitudinal opening, in the axial direction, the chamber having two axial ends (where the seals 320A and 320B are located; FIG. 6); 
wherein the chamber includes, at each of the two axial ends of the chamber (where 320A and 320B are located; FIG. 6), a wall (surface of 320A and 320B), wherein the wall has a wall surface (surface of 320A and 320B facing 230; FIG. 6) arranged to face the transfer roller (230) when the device is in use, the wall being dimensioned so that the wall surface will be distanced from the transfer roller when the device is in use, so as to allow fluid to exit the chamber via a gap between the wall surface and the transfer roller ([0034]), 
and further comprising only one wiper blade (340; FIG. 6) arranged at a lower edge of the longitudinal opening, the transfer roller being arranged to rotate in a direction such that a surface of the transfer roller facing the longitudinal opening moves downwards during rotation of the ([0041], FIG. 10).
However, Zhang is silent regarding the wall separating the chamber from a cavity, wherein the wall has a wall surface arranged to face the transfer roller when the device is in use, the wall being dimensioned so that the wall surface will be distanced from the transfer roller when the device is in use, so as to allow fluid to exit the chamber via a gap between the wall surface and the transfer roller, wherein the cavity is configured to receive the fluid that exits the chamber through the gap and is configured to lead the fluid towards a drain outlet, and whereby the drain outlet is connected to and extends from the cavity, the drain outlet being configured to receive the fluid entering the cavity from the chamber, such that the fluid is drained through the drain outlet and recirculated.
Andersson teaches end seals includes a wall (end wall 8) separating the chamber from a cavity (space defined by inner and outer end wall 8a, 8b; FIG. 3-4; [0045-0048]), wherein the wall has a wall surface arranged to face the transfer roller when the device is in use (see FIG. 2, feature 8 is facing roll 1), the wall being dimensioned so that the wall surface will be distanced from the transfer roller when the device is in use ([0042]; FIG. 2), so as to allow fluid to exit the chamber via a gap between the wall surface and the transfer roller ([0049]), wherein the cavity is configured to receive the fluid that exits the chamber through the gap and is configured to lead the fluid towards a drain outlet (18; [0047-0048]), and whereby the drain outlet is connected to and extends from the cavity, the drain outlet being configured to receive the fluid entering the cavity from the chamber, such that the fluid is drained through the drain outlet and recirculated ([0047]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ends of the elongated chamber as taught by Zhang to accommodate the end seals (FIG. 3-4) as taught by Andersson to keep the ends of the roller clean and prevent liquid spattering ([0047]; Andersson). 
With regards to claims 46 and 56, Zhang, as modified by Andersson, teaches (citations to Andersson) the machine of claims 45 and 47, respectively, wherein the gap is configured to be at least partially filled with fluid ([0023, 0049], the end wall 8 is spaced from the circumferential surface of the anilox roller 1, thus providing a gap), such that the walls disposed at each of the two axial ends partially close the ends of the chamber, providing a controlled and substantially laminar flow of fluid exiting the chamber ([0045-0047]).
With regards to claim 47, Zhang teaches a machine (FIG. 5-7) comprising 
a transfer roller (230) and 
a fluid distribution device (including 210) for applying a fluid (740; FIG. 10) onto the transfer roller (230; FIG. 5-7), the fluid distribution device comprising 
an elongated chamber (“cavity”; [0031]) extending in an axial direction (FIG. 5-7), 
at least one inlet (814; FIG. 11) for letting a fluid into the chamber ([0043]), 
a longitudinal opening (opening of cavity facing the roller 230) extending in the axial direction and adapted to face the transfer roller when the device is in use so as to allow fluid to exit the chamber and contact the transfer roller (FIG. 5-7 and 10-11), and 
a wiper blade (340) extending along at least a portion of the longitudinal opening, in the axial direction, the chamber having two axial ends (where the seals 320A and 320B are located; FIG. 6); 
wherein the chamber includes, at each of the two axial ends of the chamber (where 320A and 320B are located; FIG. 6), a wall (surface of 320A and 320B), wherein the wall has a wall surface (surface of 320A and 320B facing 230; FIG. 6) arranged to face the transfer roller (230) when the device is in use, the wall being dimensioned so that the wall surface will be distanced from the transfer roller when the device is in use, so as to allow fluid to exit the chamber via a gap between the wall surface and the transfer roller ([0034]).

Andersson teaches end seals includes a wall (end wall 8) separating the chamber from a cavity (space defined by inner and outer end wall 8a, 8b; FIG. 3-4; [0045-0048]), 
wherein the cavity (spacing between 8a and 8b; FIG. 3-4) is configured to receive the fluid that exits the chamber through the gap and is configured to lead the fluid towards a drain outlet (18; FIG. 3; [0047]), and
whereby the drain outlet is connected to and extends from the cavity, the drain outlet being configured to receive the fluid entering the cavity from the chamber (FIG. 3), such that the fluid is drained through the drain outlet and recirculated ([0047]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the ends of the elongated chamber as taught by Zhang to accommodate the end seals (FIG. 3-4) as taught by Andersson to keep the ends of the roller clean and prevent liquid spattering ([0047]; Andersson). 
With regards to claim 48, Zhang, as modified by Andersson, teaches the machine of claim 47, wherein no wiper blade is arranged at an upper edge of the longitudinal opening such that the chamber is open in correspondence with the upper edge (see FIG. 10-11 of Zhang, no blade is present at an upper edge of the chamber).
With regards to claims 49-53, Zhang, as modified by Andersson, teaches the machine of claims 22, 41, 42, 45, and 47, respectively.  However, Zhang, as modified by Andersson, is silent regarding wherein the wall surface is spaced from a surface of the transfer roller by a gap having a size, at a lowermost portion of the gap, in a radial direction of at least 5 mm.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Zhang teaches a small gap without specifying the dimension of the gap ([0034]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find a workable range for the gap of Zhang, as modified by Andersson, including the range as claimed with reasonable expectation of allowing fluid to pass in and out ([0034]; Zhang) as originally intended.
With regards to claims 54 and 57, Zhang, as modified by Andersson, teaches (citations to Andersson unless specified otherwise) the device of claims 45 and 47, respectively, wherein the gap has a lowermost point (the point where the blade 340 of Zhang meets the roller 230 (Zhang; FIG. 6) and wall 8 (Andersson; FIG. 2)), and wherein the cavity (space between wall 8a, 8b) has a bottom portion (FIG. 3), said bottom portion being arranged at a level below the lowermost point of the gap (see FIG. 3, the bottom of the spacing between wall 8a, 8b (i.e. located at 18) is located below the blade), at least one drain opening (outlet 18) being present in said bottom portion (FIG. 2-3), and wherein the cavity has an end wall (outer end wall 8b) ([0044]), said end wall being arranged not to contact the transfer roller when the device is in use ([0049]).
However, Zhang, as modified by Andersson, is silent regarding said bottom portion being arranged at a level of at least 10 mm below the lowermost point of the gap.
However, it has been held that a simple change in shape is an alteration that would have been obvious to one of ordinary skill in the art {the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)}.  In this particular case, changing the shape/dimension of the elongated chamber would have been obvious to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the dimension of the elongated chamber as taught by Zhang, as modified by Andersson, such that the bottom portion is at least 10 mm below the lowermost point of the gap (hence the cavity would assume the same dimension covering the ends of the elongated chamber) with reasonable expectation of holding ink as originally intended.
With regards to claims 55 and 58, Zhang, as modified by Andersson, teaches a method of operating a machine according to claims 45 and 47, respectively, including the following steps: 
placing the device in relation to the transfer roller so that the longitudinal opening faces the transfer roller (FIG. 5-7 and 10-11; Zhang); and 
circulating a fluid by pumping the fluid into the chamber ([0043]; Zhang) and causing part of the fluid to enter the gaps between the wall surfaces and the transfer roller ([0034] of Zhang), so that the walls act as partial axial end closures of the chamber, and so that fluid exits the chamber through the gaps ([0044, 0049] of Andersson), 
rotating the transfer roller in a direction such that a surface of the transfer roller facing the longitudinal opening moves downwards during rotation of the transfer roller and the wiper blade (FIG. 10; Zhang), 
receiving the fluid that exits the chamber through each gap in the respective cavity, and each respective cavity leads the fluid towards a drain outlet that is connected to and extends from the cavity (18; [0047-0048]; Andersson), and 
draining the fluid through the drain outlet and recirculating the fluid ([0047]; Andersson).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication 2012/0304878 A1; hereinafter Zhang) in view of Andersson et al. (US Publication 2014/0230672; hereinafter Andersson), and further in view of Van Denend (US Publication 2009/0193990).
With regards to claim 32, Zhang, as modified by Andersson, teaches the device of claim 22.  However, Zhang, as modified by Andersson, is silent regarding wherein the wall has a thickness in the axial direction that decreases from a root of the wall towards the wall surface.
Van Denend teaches wherein the wall has a thickness in the axial direction that decreases from a root of the wall towards the wall surface ([0014]; FIG.2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the shape of the end wall of Zhang, as modified by Andersson, to have the shape of Van Denend with reasonable expectation to sealing the ends of the ink chamber even when the doctor blade bow outwardly away (as in FIG. 1B, [0009]; Van Denend).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication 2012/0304878 A1; hereinafter Zhang) in view of Andersson et al. (US Publication 2014/0230672; hereinafter Andersson), and further in view of Foley (US Publication 2015/0286161).
With regards to claim 33, Zhang, as modified by Andersson, teaches the device of claim 22.  However, Zhang, as modified by Andersson, is silent regarding the device comprising a plurality of inserts wherein each insert is configured to widen the wall surface.
Foley teaches a chamber (doctor blade assembly, [0008]) similar to Andersson, comprising a plurality of inserts ([0010]) wherein each insert is configured to widen the wall surface ([0010, 0025]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Foley of providing multiple end seals to the device of Zhang, in view of Andersson, to provide added protection against leakage of fluid past the end seal ([0010]; Foley). 

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 18-20, and 30, Applicant argues that the Andersson recirculation system is just from and back to the chamber, via the circuit involving the external unit 12.  Nothing in Andersson teaches or discloses that also the small amounts of ink that may “leak out” through the gaps between the walls and the roller and the axial ends of the cavity are recirculated.
The Examiner respectfully disagrees with Applicant’s argument because Andersson does teach the claimed invention, not necessarily the disclosed invention.  Specifically, Andersson teaches in the last line of paragraph 0047 that “positioning of the outlet 18 for circulating printing ink is also shown”.  If the ink is drained through 18 goes to waste, Andersson would not have specify that the outlet 18 is “for circulating printing ink”.  Although Andersson does not show in the Figures of how the ink from 18 are transported, the teaching of “circulating printing ink” would 

With respect to the remarks on pages 20-22 and 26, Applicant argues that Zhang has been misinterpreted with respect to claim 22.  For example, considering Zhang Figures 10 and 11, the meaning of the concepts “reverse roller” and “forward roller” is clear from the description of these figures and also from the description of Figures 1-3 of Zhang.  The reverse roller collects fluid from another roller, whereas the forward roller applies fluid to another roller.  Thus, what is shown in Figure 10 is actually a roller in combination with a device for collecting a fluid from the roller, not for applying fluid onto the roller.  Figure 11 discloses a device for applying fluid onto a roller and the roller rotates in the opposite direction if compared to the direction defined in claim 22.
The Examiner respectfully disagrees with Applicant’s argument because Zhang does teach the structure of the claimed invention.  Specifically, the roller as taught by Zhang teaches that the roller can be in either forward or reverse mode ([0037, 0041]).  Because the claim is directed to an apparatus, if the structure of Zhang is capable of being driven in a similar manner as claimed, then Zhang would read on the claimed invention.  

With respect to the remarks on pages 23-25, Applicant disagrees that the Examiner’s interpreteation of Zhang regarding Applicant’s claimed chamber having, at least of the two axial ends of the chamber, a wall separating the chamber from a cavity, wherein the wall has a wall surface arranged to face the transfer roller when the device is in use, so as to allow fluid to exit the chamber via a gap between the wall surface and the transfer roller.  The rejection relies on surfaces 320A and 320B of Zhang.  It is clear that the walls are SEALS.
The Examiner respectfully disagrees with Applicant’s argument because Zhang is not cited to teach the limitations as stated by Applicant.  As presented above, Zhang teaches “wherein  (where 320A and 320B are located; FIG. 6), a wall (surface of 320A and 320B), wherein the wall has a wall surface (surface of 320A and 320B facing 230; FIG. 6) arranged to face the transfer roller (230) when the device is in use, the wall being dimensioned so that the wall surface will be distanced from the transfer roller when the device is in use, so as to allow fluid to exit the chamber via a gap between the wall surface and the transfer roller ([0034], notably the last sentence which stated “With the blade 340 and the seal mounts 320A and 320B, the carrier fluid with the agents in the carrier fluid can be enclosed in the fluid reservoir of the fluid container leaving a small gap for fluid to pass in and out of the fluid reservoir”)”.  The cavity limitation is not taught by Zhang as presented above and such limitations are taught by Andersson.

With respect to the remarks on pages 26-28, Applicant argues that the combination of the direction of rotation and the use of the cavities beyond the gaps as part of the recirculation circuit is a core part of Applicant’s invention, are neither taught nor disclosed in Andersson.  Given these distinctions and mischaracterization of Applicant’s claim limitations, Applicant respectfully asserts that the proposed combination of Zhang and Andersson appears to be the result of impermissible hindsight gleaned from Applicant’s disclosure, rather than any motivation in the references.
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this particular case, the teaching of Zhang and Andersson aligns with one another and to perform the modification as presented would have been obvious to one of ordinary skill in the art.  Specifically, Zhang teaches a roller that can be control for forward or ([0037, 0041]).  Zhang also teaches that there is a gap between the roller and the end seal ([0034]).  Andersson teaches a similar device to Zhang and the end seals having a cavity for the outflow of liquid within the chamber.  Thus, changing the end seals from those of Zhang to those of Andersson would result in the additional advantages provided by the end seals of Andersson, which is to provide a cavity to drain leakage of fluid whether through the gap or ventilation aperture (24, FIG. 3, Andersson) and spattering due to the additional second outer end wall ([0047]; Andersson).

With respect to the remarks on pages 28-29 regarding claims 41, 42, Applicant argues that one of ordinary skill in the art would not combine the proposed references and result in a method of operating a machine including “rotating the transfer roller in a direction such that a surface of the transfer roller facing the longitudinal opening moves downwards during rotation of the transfer roller and the wiper blade removes excess fluid received by the transfer roller via the opening while rotating the transfer roller, receiving the fluid that exits the chamber through each gap in the respective cavity, and each respective cavity leads the fluid towards a drain outlet that is connected to and extends from the cavity, and draining the fluid through the drain outlet and recirculating the fluid.
The Examiner respectfully disagrees with Applicant’s argument because Zhang, as combined with Andersson, would teach the claimed invention.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the 

With respect to the remarks on page 31-32, Applicant argues that Andersson teaches a replaceable module: the end walls are not integral with the beam, and or plastic or rubber, typically not suitable for establishing the ink chamber.  Ink chambers of this type are typically metallic.  Thus, Applicant respectfully asserts that the interpretation of the Andersson reference and the proposed combination of Zhang with Andersson is completely in contradiction with what is explicitly stated in Zhang and Andersson.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In this particular case, the rejection above has been further clarified on how to combine Zhang and Andersson.  Specifically, the ends of the elongated chamber of Zhang is also being modified to accommodate the end walls of Andersson such that the functionality of Andersson (such as draining) are maintained while also maintaining the sealing properties as originally intended by Zhang.  Furthermore, the type of medium usable with the chamber does not further distinguish the structural features of the machine.  Since Zhang and Andersson teaches the structural features as claimed, Zhang and Andersson is considered to teach the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853